Citation Nr: 0004524	
Decision Date: 02/22/00    Archive Date: 02/28/00

DOCKET NO.  96-01 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased (compensable) rating for an 
unspecified psychiatric disability.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and brothers


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to October 
1945.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's unspecified psychiatric disability results 
in some depression, anxiety and problems with sleeping, and 
is productive of no more than mild impairment of social and 
industrial adaptability without deficiencies due to 
suspiciousness, panic attacks or mild memory loss.


CONCLUSION OF LAW

The schedular criteria for a 10 percent evaluation for 
unspecified psychiatric disability have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.132 
(1996); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains, in substance, that the current 
noncompensable evaluation assigned for his unspecified 
psychiatric disability does not adequately reflect the 
severity of that disability.  It has been maintained on the 
veteran's behalf that he has not understood the severity of 
his own service-connected psychiatric disability, or his own 
need for treatment for such disability.  As the veteran 
continues to suffer from an unspecified psychiatric 
disability, a favorable determination is requested.  

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well-grounded within the meaning 
of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well-grounded claim). The Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.  Documentation in the veteran's claims file 
indicates that the veteran's original claims file was lost, 
and that the current claims file is rebuilt.  The rebuilt 
claims file contains VA examination reports and treatment 
records from the appeal period.  While it does not contain 
the rating decision on appeal, dated in January 1995, the 
record does contain a copy of the notification letter issued 
on January 25, 1995.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
available evidence of record pertaining to the history of the 
veteran's service-connected disability.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

The Board notes that the RO has identified the issue as 
entitlement to an increased evaluation for an unspecified 
psychosis.  The statement of the case issued to the veteran 
and his representative in November 1995 indicates that the 
veteran was diagnosed with a psychosis in service, and that 
the post-service VA diagnosis was unclassified psychosis.  
However, there is no indication in the veteran's rebuilt 
claims file that he was service-connected for a psychosis, as 
opposed to a neurosis.  Accordingly, the Board will consider 
the General Rating Formula for Psychotic Disorders and the 
General Rating Formula for Psychoneurotic Disorders in effect 
prior to November 7, 1996.

Under the provisions of the General Rating Formula for 
Psychotic Disorders in effect prior to November 7, 1996, a 
psychosis in full remission warrants a zero percent 
evaluation.  A psychosis with mild impairment of social and 
industrial adaptability warrants a 10 percent evaluation, and 
a psychosis with definite impairment of social and industrial 
adaptability warrants a 30 percent evaluation.  Additional 
higher evaluations are for assignment for greater disability 
criteria.  38 C.F.R. § 4.132.  Under the provisions of the 
General Rating Formula for Psychoneurotic Disorders in effect 
prior to November 7, 1996, a zero percent evaluation is 
warranted when there are neurotic symptoms which may somewhat 
adversely affect relationships with others but which do not 
cause impairment of working ability.  A 10 percent evaluation 
requires less than the criteria for a 30 percent evaluation, 
with emotional tension or other evidence of anxiety  
productive of mild social and industrial impairment.  A 30 
percent evaluation requires definite impairment in the 
ability to establish or maintain effective or wholesome 
relationships with people, and the psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  Additional higher evaluations are for 
assignment for greater disability criteria.  Id.

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (Court) stated that the 
term "definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the neuropsychiatric rating terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).  In a precedent opinion, the General Counsel of the VA 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than large."  VAOPGCPREC 9-93; 
59 Fed.Reg. 4752 (1994).  The Board and the RO are bound by 
this interpretation of the term "definite."  38 U.S.C.A. § 
7104(c).  

Under the provisions of the General Rating Formula for Mental 
Disorders, effective November 7, 1996, a zero percent 
evaluation is warranted when a mental condition has been 
formally diagnosed, but symptoms are not severe enough either 
to interfere with occupational and social functioning or to 
require continuous medication.  A 10 percent disability 
evaluation is appropriate where there is occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or symptoms 
controlled by continuous medication.  A 30 percent evaluation 
is assigned where there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  Higher disability evaluations are warranted for 
greater disability criteria.  38 C.F.R. § 4.130.

In assessing the degree of disability attributable to a 
service-connected disorder, the disorder is viewed in 
relation to its whole history.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath 1 Vet. App. 589.  In this case, the veteran's 
rebuilt claims file does not indicate when service-connection 
for a psychiatric disability was granted, or document the 
exact psychiatric disability for which the veteran was 
granted service connection.  The only history of the assigned 
evaluations is contained in the November 1995 

statement of the case which indicated the evaluation was 
reduced to zero percent effective April 5, 1950.  The most 
recent reopened claim for an increased rating is dated in 
September 1994.  

On a November 1994 VA mental disorders examination, the 
veteran reported he had retired in 1980 after working thirty-
one years in part-time and seasonal jobs.  He stated that he 
was receiving outpatient treatment for anxiety and not 
sleeping.  The veteran complained that he required medication 
to help him sleep and relax, and at times felt "down in the 
dumps."  The diagnosis was generalized anxiety disorder with 
depression.  

The report of a November 1994 VA social work service 
examination provides that the veteran lived with his son, who 
was disabled.  It was reported the veteran's wife had 
Alzheimer's and lived in a nursing home, and the veteran and 
his son visited her.  The veteran reportedly got along with 
his wife and son.  He reportedly had little social life, 
stayed home most of the time, watched television and liked 
sports.  He did some housework and gardening, attended church 
regularly and did not belong to any organizations.  

The veteran's sleep was noted to be poor.  It was also 
reported that he always felt more nervous at times of stress, 
such as harvest, when he needed to take breaks.  The 
veteran's family sheltered him as they had realized he was 
impaired when he returned from Europe.  

The assessment was that the veteran fit the old "battle 
fatigue" picture, a person who felt overwhelmed by the daily 
stress of warfare and who had a "nervous breakdown."  It 
was concluded that his pre-military life produced a level of 
sophistication that was not high enough to enable him to 
overcome war stressors.  It was observed that while he did 
not report clearly traumatic experiences, he did experience 
residuals which impaired his overall work and social 
functioning and constricted his post-military lifestyle.  It 
was opined that his chronic anxiety 

appeared directly related to his military experiences.  It 
was felt his family's emotional support had enabled him to 
get by without psychiatric treatment at VA over the years.  

The report of a November 1994 VA neuropsychiatric report 
provides that the veteran reported that although he had 
farmed, and had worked at least part-time for a factory for 
27 years, he had never had a "good job" and would 
frequently be unable to get to work, taking only menial jobs 
to get himself through.  

The veteran reported problems with sleep.  He denied current 
war-related nightmares but said that earlier in his life they 
were quite frequent.  He reported slowed thoughts and 
problems with his short-term memory.  On observation, the 
veteran appeared alert and oriented times three.  His speech 
was at times tangential but his thought processes were 
logical and relevant.  His mood appeared mildly dysphoric and 
his affect was restricted.  There was no evidence of 
psychotic processes.  

Various standardized tests were administered and the results 
were interpreted as showing that both the veteran's 
intellectual and memory functioning fell well within the 
average range.  The veteran's tests also suggested some 
chronic long-term problems with depression, feelings of 
isolation and mild anxiety.  The examiner noted that although 
the veteran had not been hospitalized for anxiety and 
depression since his military service, it appeared his family 
support and care-taking as well as medications to assist in 
controlling anxiety and depression had helped him to function 
at a sub-par level in comparison to his abilities.  The 
veteran's family had intervened both financially and in 
maintaining his overall well-being.  The veteran's history 
would suggest that he most likely suffered from "battle 
fatigue" or at this stage PTSD, following his tour of duty 
that required hospitalization.  This may or may not have 
impacted upon his overall social and occupational functioning 
throughout his remaining years.  The veteran had consistently 
had difficulties with anxiety, sleep problems and nightmares 
over the years that had become more resolved at this time.  
The examiner opined that an appropriate diagnosis might be 

generalized anxiety disorder or possible PTSD.  The examiner 
recommended that the veteran consider possible assistance 
through the mental health clinic for his anxiety and 
depression.  

The veteran and his two brothers testified during a personal 
hearing at the RO in July 1996.  The veteran said that he had 
trouble sleeping, and used sleeping pills prescribed by a VA 
doctor for two straight nights, then skipped a night to avoid 
dependence.  During the third night, he would not sleep so 
well, waking up on the hour.  Even with the medication, he 
would wake up every two to four hours to use the bathroom.  
Without medication he would only fall asleep if he was very 
tired.  With the medication he would sleep after 30 minutes.  

The veteran stated that he had worked for 27 years at 
[redacted], with some lay-offs.  He had not worked since 
1987.  He would garden in the summer time, attended church 
and went to family reunions once in a while.  Otherwise, he 
spent his time with his wife and son, with whom he lived.  He 
said that he sometimes became confused about whether he had 
taken his medicine or not.  He said that forgetfulness was 
his biggest problem.  He also said that he worried often, and 
was depressed often as he was in the service.  The veteran 
said that his brothers helped him out with getting to the 
doctor and taking medicine.  

The veteran's brothers testified that the veteran was 
charitable to the point that people regularly took advantage 
of him.  He believed everything he was told, even if by a 
stranger.  

The report of an August 1996 VA examination indicates that 
the veteran's brother assisted with the interview.  
Apparently, the veteran worked doing factory work for 27 
years and retired after having a stroke.  The veteran stated 
that his only complaint as far as nerves was trouble 
sleeping.  When asked about anxiety, he responded that he had 
a "lack of patience" and he described his spirits as "not 
as good as they want to be."  He did report that "I lack 
energy."  He denied visions, voices or delusions.  When 
asked what effect he felt that his World War II experiences 
might still be having on him, he responded that he did not 
feel that this was an issue.  He was vague when asked what 
effect his nerves might have on his ability to work.  When 
asked the same question about his social life, he replied 
that "I get a temper sometimes."  It was noted that he 
lived with his wife and son in the country.  The veteran's 
brother said that "years ago" the veteran had experienced 
episodes involving being in a daze, going four to five days 
without sleep and not knowing what he was doing.  

On examination, the veteran was in no acute distress and was 
appropriately verbal with clear speech.  There was no 
anxiety, his affect was appropriate, his thoughts were 
relevant, the veteran was oriented, his memory was intact, 
and there was no evidence of delusions of hallucinations.  
The Axis I diagnosis was primary insomnia.  The Axis V Global 
Assessment of Functioning (GAF) score was 61 (current).  

An abstract of VA medical treatment shows that the veteran 
checked out of the mental health clinic in October 1998 and 
March 1999.  A September 1998 outpatient treatment report 
provides that the veteran had been referred for evaluation 
for depression.  The veteran was noted to be a poor 
historian.  The veteran noted that he slept poorly if he did 
not take Restoril at bedtime.  He denied feeling depressed.  
The veteran reported that he had been evaluated as 100 
percent for "neuropsychiatric" problems in the past.  
Reportedly, the evaluation was reduced for reasons that were 
not clear.  The veteran was unable to describe any past 
psychiatric symptoms other than "nerves."  He denied having 
heard voices either recently or in the past and denied any 
apparent paranoid ideation or other possible delusional 
thinking.  

On mental status examination, the veteran was alert and 
oriented, and his memory was intact.  He was observed to be 
quite inarticulate for reasons that were not clear, and 
reportedly tended to ramble.  He seemed to have little 
concept or awareness of matters of emotions or feelings.  His 
affect was stable, but blunted.  The veteran denied feeling 
depressed.  His mood was mildly anxious.  He was 
superficially pleasant and tried to cooperate with the 
interview.  There was no evidence of delusions, 
hallucinations or other evidence of psychosis.  His insight 
was limited.  His judgment appeared adequate.  The 
impressions were rule-out adjustment disorder; rule-out 
dysthymia; rule-out history of schizophrenia, possible 
residual type (quite unclear) versus history of other 
psychotic illness, rule-out history of anxiety disorder; 
rule-out organic mental disorder.  The GAF score was 58.  

Based on a thorough review of the record, the Board finds 
that the evidence supports an evaluation of 10 percent under 
both the old and the new criteria.  The medical evidence 
shows that the veteran variously suffers from sleeplessness, 
anxiety and depression.  He requires continuous medication 
for sleep problems.  Reports of two November 1994 VA 
examinations indicate that the veteran required assistance 
from his family in order to function without psychiatric 
treatment.  One November 1994 VA examination report 
recommended that the veteran consider possible psychiatric 
assistance.

The Board has considered an entitlement to an evaluation in 
excess of 10 percent for the veteran's unspecified 
psychiatric disability.  However, the preponderance of the 
evidence is against entitlement to a 30 percent evaluation, 
under either the old or the new criteria.  First, the 
veteran's reported GAF scores of 58 and 61 do not support an 
evaluation in excess of 10 percent.  According to the GAF 
Scale, a score between 51 and 60 represents moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers) (emphasis in original).  
DSM-IV at 32; 38 C.F.R. § 4.125 (1999).  A score of between 
61 and 70 represents some mild symptoms (e.g., depressed mood 
and mild insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships (emphasis in original).  Id.

Taken together, then, the veteran's GAF scores of 58 and 61 
fail to show that his service-connected psychiatric symptoms 
warrant a 30 percent evaluation.  The GAF scores are 
objective evidence that the veteran's symptoms have been at 
the high functioning end of the moderate range to the lower 
end of the mild range.

Moreover, the VA psychiatric examinations and treatment 
records on which the GAF scores are based are negative for 
suspiciousness, panic attacks or mild memory loss.  The 
veteran has testified that he does some housework, and 
gardens in the summer.  Testimony by his brother's indicates 
that he can function adequately except during times of 
stress.  The veteran has not reported any use of prescription 
medication for anxiety, and his sleep problems appear 
controlled by continuous medication.  Although anxiety has 
been noted in the record, the most recent VA examination was 
negative for anxiety.  These factors denote the 
appropriateness of a 10 percent evaluation under the criteria 
set forth at 38 C.F.R. § 4.130.

Finally, the veteran attends church, sometimes goes to family 
reunions, lives with his son, either lives with his wife or 
visits her at a nursing home, and maintains contact with his 
brothers.  These factors tends to show that the veteran does 
not have definite impairment in his ability to establish or 
maintain effective or wholesome relationships with people, as 
contemplated by a 30 percent evaluation at 38 C.F.R. § 4.132.  
Definite social and industrial impairment, as defined as more 
than moderate social and industrial impairment, has not been 
demonstrated.

In light of the above, the Board finds that a 10 percent 
evaluation for unspecified psychiatric disability is 
warranted.  


ORDER

A 10 percent evaluation for unspecified psychiatric 
disability is granted, subject to the laws and regulations 
governing the award of monetary benefits.  


		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

